Citation Nr: 0841892	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-30 626	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral 
chondromalacia.

2.  Entitlement to service connection for disability 
manifested by abdominal spasms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States 


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The veteran had active military service from February 1976 to 
February 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2005 rating decision in which the RO denied 
service connection for bilateral chondromalacia and for 
abdominal spasms.  The veteran filed a notice of disagreement 
(NOD) in April 2006, and the RO issued a statement of the 
case (SOC) in August 2006.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in September 2006.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on each claim on appeal is warranted.

The veteran contends that his current bilateral knee 
condition is related to his military service.  A letter 
submitted by Dr. Eder, a private physician, indicates that 
the veteran was treated for bilateral chondropathy patellae, 
retropatellar pain in 2005.  Service treatment records (STRs) 
reflect that te the veteran complained of right knee pain in 
July 1977, at which time he was assessed with chondromalacia 
and possible collateral ligament strain.  The knee was 
treated with heat, aspirin, an ace bandage, and no physical 
training for 7 days.  An X-ray revealed a 1 centimeter lesion 
posterior to the femur.  The lesion had a moderately thick 
sclerotic border with no evidence of periosteal reaction.  
The most likely diagnostic possibilities were noted as:  non-
ossified fibroma; simple bone cyst; enchondroma; cystic 
osteomyelitis; histiocytosis X; and fibrous dysplasia.  It 
was noted that a non-ossified fibroma or simple bone cyst 
were the most likely possibilities.  The report of the 
January 1978 separation physical indicates that the veteran's 
lower extremities were normal and no knee problems were 
noted.  

The veteran also contends that he has "abdominal spasms" 
related to military service.  Private medical records from 
Drs. Petridou and Zink indicate that a June 2005 gastroscopy 
revealed post-inflammatory prepyloric changes in the antrum, 
and a flexible hiatus hernia.  The veteran also tested 
positive for helicobacter (a type of bacteria).  His service 
treatment records reflect that he complained of abdominal 
pain and spasms in June and July 1978.  He complained of 
occasional watery stools and constipation, but otherwise 
denied any genitourinary complaints.  A barium enema was 
unremarkable.  The report of the January 1979 separation 
physical indicates that the veteran's abdomen, viscera, and 
genitourinary system were normal.

VA will provide medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Given the veteran's complaints of knee problems and abdominal 
cramps during service,his current diagnoses, as his 
allegations of a nexus between in and post-service problems, 
the Board finds that medical examination and opinion by an 
appropriate physician would be helpful in resolving each 
claim for service connection.  Id.
Hence, the RO should arrange for the veteran to undergo VA 
examination, by appropriate physician, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to the  scheduled examination, without good cause, may 
well result in denial of the claims for service connection 
(as the original claims for service connection will be 
considered on the basis of evidence of record).  See 38 
C.F.R. § 3.655 (2008).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination,, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the appellant to undergo examination, 
to ensure that all due process requirements are met, and the 
record before the examiner is complete, the RO should also 
give the appellant another opportunity to present information 
and/or evidence pertinent to the claims on appeal.  The RO's 
notice letter to the appellant should explain that he has a 
full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, these matters are  hereby REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to his 
claims fo  service connection for 
bilateral chondromalacia and/or disability 
manifested by abdominal spasms.  The RO 
should explain the type of evidence that 
is the veteran's ultimate responsibility 
to submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken

3.  After receiving all records and 
responses from each contacted entity, or 
the time period for the veteran's response 
to the query for additional information 
and/or evidence has expired, the RO should 
arrange for the veteran to undergo VA 
general medical examination,  by 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician prior 
to the completion of his or her report) and 
all clinical findings should be reported in 
detail.

The physician should indicate whether the 
veteran has current knee and abdominal 
disabilities.  If so, with respect to each 
diagnosed disability, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability was incurred in or is otherwise 
related to the veteran's military service, 
to include any complaints noted therein..

The physician should set forth all 
examination findings, along with a complete 
rationale for each  conclusion reached, in 
a printed (typewritten) report.

4.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claims for service 
connection for bilateral chondromalacia 
and abdominal spasms in light of all 
pertinent evidence and legal authority.

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




